DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending, claims 8-9 have been added, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “as airtightness being maintained” is unclear. It is unclear what feature is having its airtightness being maintained. Claims 2-9 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US 8,821,381), in view of Shimizu (US 2004/0171912).
Regarding claim 1, Akiba discloses an endoscope (51, figure 1) comprising an insertion part (52, figure 1) inserted into a body, wherein the insertion part includes an outer tube (see outer tube in figure 3) that forms an outer peripheral wall of the insertion part (see figure 3), an optical member (objective lens group 2, figure 4) disposed at a distal end of the insertion part, an image sensor (CCD 6, figure 4) that picks up an observation image obtained through the optical member, and an airtight casing (see 9, 11, and outer sheath of 7, figure 4 | water tightness; Col. 8, lines 12-13 | see image below for the sheath of 7/second tubular body, figure 4) that is disposed inside the outer tube, has a distal end (see figure 4), a proximal end (see figure 4), and a longitudinal axis (see figure 4), and has a tubular shape of which the inside is hollow (see shape of 9, 11, and sheath of 7, figure 4), the distal end being airtightly sealed by the optical member (see 1-2, figure 4), wherein the airtight casing includes a first tubular body (9 and 11, figure 4), and2Customer No.: 31561 Docket No.: 73098-US-822-PCT(CA)Application No.: 15/706,768a second tubular body (see sheath of signal line 7, figure 4 | see image below), disposed on a proximal end of the first tubular body (see figure 4), wherein the first tubular body has a distal-end-side tubular body (11, figure 4), holding the optical member and the image sensor (11 holes CCD 6 and objective lens frame 1, figure 4), and a proximal-end-side tubular body (9, figure 4), and a proximal end of the distal-end-side tubular body is connected to a distal end of the proximal-end-side tubular body (Col. 5, lines 61-62), wherein the second tubular body has a second wall surface that faces a first wall surface of the first tubular body (the signal line is held at the proximal end of the reinforcing frame 9; Col. 5, lines 61-62), and an outer circumference of the second tubular body has a diameter which enables the second tubular body to slide inside the first tubular body along the longitudinal axis (see figure 4), and a distal end of the second tubular body is fixed to a proximal end of the proximal-end-side tubular body as airtightness being maintained (Col. 5, lines 61-62).  Akiba is silent regarding a first signal line that has a distal end connected to the image sensor and transmits a signal output from the image sensor, a signal line connector connected to a proximal end of the first signal line, a second signal line that has a distal end connected to the signal line connector and transmits a signal relayed from the first signal line via the signal line connector, a partition wall part that holds the signal line connector, wherein the signal line connector is disposed to pass through the partition wall part, the proximal end being airtightly sealed by the partition wall part, the second tubular body having a second holding part that holds the partition wall part, and the image sensor and the first signal line being accommodated in an airtight state therein, through which the first signal line connected to the image sensor is inserted.
Shimizu teaches a medical device with an air-tight unit (34, figure 2). A solid-state image pickup element (46, figure 2) is connected to a flexible board (48, figure 2) that constitutes a signal transmission means ([0055]). The flexible board is connected to contact pins (68, figure 2) in the hermetic connector (43, figure 2). The contact pins are connected to a cable (11, figure 2). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope and the proximal end of the second tubular body of Akiba with the flexible board, the contact pins, the hermetic connector, and cable as taught by Shimizu. Doing so would create an air-tight unit ([0054]). The modified endoscope would have a first signal line (48, figure 2; Shimizu) that has a distal end connected to the image sensor and transmits a signal output from the image sensor (signal transmission means [0055]), a signal line connector (68, figure 2; Shimizu) connected to a proximal end of the first signal line, a second signal line (11, figure 2; Shimizu) that has a distal end connected to the signal line connector and transmits a signal relayed from the first signal line via the signal line connector (camera cable 11; [0051] Shimizu | 7, figure 4; Akiba), a partition wall part (43, figure 2; Shimizu) that holds the signal line connector, wherein the signal line connector is disposed to pass through the partition wall part (see figure 2; Shimizu), the proximal end being airtightly sealed by the partition wall part (see figure 2; Shimizu), the second tubular body having a second holding part that holds the partition wall part (see 41 and 43, figure 2; Shimizu), and the image sensor (CCD 6, figure 4; Akiba | 46, figure 2; Shimizu) and the first signal line being accommodated in an airtight state therein (see 48, figure 2; Shimizu), through which the first signal line connected to the image sensor is inserted (see 46 and 48, figure 2; Shimizu).


    PNG
    media_image1.png
    827
    577
    media_image1.png
    Greyscale

Regarding claim 2, Akiba further discloses the first wall surface is an inner wall surface of the first tubular body, wherein the second wall surface is an outer wall surface of the second tubular body (see 9, figure 4; Akiba and image above), and wherein the second tubular body is disposed inside the first tubular body (see image above).  
Regarding claim 3, Shimizu further teaches the partition wall part has a fitted part on a distal end side thereof (see 43, figure 2; Shimizu), and wherein the second holding part has a fitting part (see proximal end of 41, figure 2) that is airtightly and detachably fitted to the fitted part (hermetic connector 43 is joined to the other end of this air-tight unit main body 41 [0054]).  
Regarding claim 4, Akiba further discloses the distal-end-side tubular body has a fixing part that fixes the image sensor to the inside thereof (CCD 6 is fixed in the holding frame 11; Col. 6, lines 5-6).  
Regarding claim 5, Akiba further discloses the second wall surface comes into close contact with the first wall surface without a gap (see image above).  
Regarding claim 6, Akiba further discloses the insertion part has an optical fiber wire (light guide; Col. 3, lines 50-51) disposed between an inner wall surface of the outer tube and an outer wall surface of the airtight casing (see locations of 71a with respect to outer tube in figures 2-3), and wherein the optical fiber wire has a light emission end surface (71a, figure 2) exposed to a distal end surface of the insertion part (see figure 2).  
Regarding claim 7, Akiba further discloses the image sensor (see 6, figure 4) is disposed inside the distal-end-side tubular body (11, figure 4).  
Regarding claim 8, Akiba further discloses the airtight casing is a telescopic structure having the first tubular body and the second tubular body (see image above | second tubular body is inside of 9 and 11, figure 4).  
Regarding claim 9, Akiba further discloses the proximal-end-side tubular body of the first tubular body and the second4Customer No.: 31561 Docket No.: 73098-US-822-PCT(CA)Application No.: 15/706,768tubular body are formed in a straight tubular shape (see image above for 2nd tubular body and 9, figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 9, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795